Appeal by the People from an order of the Supreme Court, Richmond County, dated May 26,1977, which, after a hearing, granted defendants’ motion to suppress certain physical evidence. Case remanded to Criminal Term to hear and report on the issue of the information acted on by the police and appeal held in abeyance in the interim. Upon the suppression hearing, it developed that one David Rezac telephoned the police and informed them that "there was a gentleman in the house with a gun, with a shotgun.” Police officers subsequently appeared at the scene, but Mr. Rezac did not speak with them. Upon cross-examination, he testified that he had reported to the police only that a person had a shotgun. The officer who had been the recorder testified that he received a radio alarm to be on the lookout for a silver Mark IV Continental automobile occupied by two white males in connection with menacing with a shotgun in the 122nd Precinct. The issue presented concerns the details of the "911” call. Was the information upon which the police acted given by a witness or were the descriptions the results of intramural police conversations? The source of the information must be delineated (see People v Johnson, 30 NY2d 929; People v Plunkett, 56 AD2d *1003878). A gap exists in the record in this regard which must be supplied in order to determine whether there was justification for the police action. Hopkins, J. P., Suozzi, Hargett and Hawkins, JJ., concur.